DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Kanda reference (US Patent No. 8,939,113).
4.	Regarding claim 1, the Kanda reference discloses:
an electric variable cam timing control device (as shown in (FIG. 1); e.g. ECU 30, EDU 31, variable valve timing device 18, and associated components and controls) for controlling a cam phase of a cam shaft (e.g. camshaft 16) of an engine (e.g. engine 11) to a target phase by controlling a motor to a target rotation speed (e.g. see at least Column 2, lines 5-8 “a first power supply control for controlling the rotational phase to a target value by driving the motor by the motor drive circuit” Column 5, lines 26-31 “a target motor rotational speed is calculated based upon a deviation between the calculated target cam shaft phase (target valve timing) and the calculated actual cam phase (actual valve timing)”), the electric variable cam timing control device comprising a rotational torque increase unit (e.g. ECU 30, EDU 31) configured to execute processing of: 
checking whether the motor is in a control unstable state in which the motor is disabled to be controlled to the target rotation speed (e.g. see at least Column 1, lines 42-49 “there is a possibility that there occurs a state (lock state) where the cam shaft can not be performing, when the motor is determined to be in the control unstable state, a control point shifting operation for shifting a control point between a first control point and a second control point to increase a rotational torque of the motor, the first control point being a point at which the motor is in the control unstable state, and the second control point being a point at which the motor is in a control stable state outside the control unstable state (e.g. see at least “lock release control” in FIGs. 5 and 7; see at least Column 12, line 18 to Column 13, line 52 “the power supply control (lock release control) is performed for eliminating the lock state of the variable valve timing device 18 . . . Therefore, the lock state of the cam shaft can be certainly released by the lock release control.  Finally, the valve timing at the engine stop can be appropriately controlled . . . When the lock state of the variable valve timing device 18 occurs, the lock release control is conducted to temporarily vary the cam shaft phase in a direction opposing the changing direction to the target cam phase.  Therefore, when the rotational phase of the cam 
shaft 16 is rotated in the changing direction to the target value afterwards, the lock state can be certainly released”). 
5.	Regarding claim 2, the Kanda reference further discloses:
wherein the rotational torque increase unit determines that the motor is in the control unstable state when a rotation speed of the motor is smaller than a predetermined threshold value (Column 11, lines 40-58). 
Allowable Subject Matter
6.	Claims 3-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747                                                                                                                                                                                                        
/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747